 

Exhibit 10.15

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE, AND HAS BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL FOR
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OR
ANY APPLICABLE STATE SECURITIES LAWS.

 

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THIS NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.

 

Original Issue Date:  December 10, 2015 $110,000.00

 

NUGENE INTERNATIONAL, INC.

 

10% CONVERTIBLE NOTE DUE DECEMBER 10, 2016

 

This 10% Convertible Note of NUGENE INTERNATIONAL, INC., a Nevada corporation
(the “Company”), having its principal place of business at 17912 Cowan, Suite A,
Irvine, California 92614 (this “Note”), is duly authorized and validly issued,
and is one of a series of notes designated the 10% Notes Due December 10, 2016.
This Note is being issued with an original issue discount of $10,000 for a
purchase price of $100,000 (the “Purchase Price”).

 

FOR VALUE RECEIVED, the Company promises to pay to the order of RBW, INC., a
Cayman Islands company, or its registered assigns (the “Holder”), or shall have
paid pursuant to the terms hereunder, on or before December 10, 2016 (the
“Maturity Date”) or such earlier date as this Note is required or permitted to
be repaid as provided hereunder, the principal sum of $110,000.00.

 

This Note is subject to the following additional provisions:

 

Section 1.         Definitions. For the purposes hereof, in addition to the
terms defined elsewhere in this Note (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement and (b) the
following terms shall have the following meanings:

 

 1 

 

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Subsidiary thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Subsidiary thereof; (b) there is commenced against the Company or
any Subsidiary thereof any such case or proceeding that is not dismissed within
60 days after commencement; (c) the Company or any Subsidiary thereof is
adjudicated insolvent or bankrupt or any order of relief or other order
approving any such case or proceeding is entered; (d) the Company or any
Subsidiary thereof suffers any appointment of any custodian or the like for it
or any substantial part of its property that is not discharged or stayed within
60 calendar days after such appointment; (e) the Company or any Subsidiary
thereof makes a general assignment for the benefit of creditors; (f) the Company
or any Subsidiary thereof calls a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts; or (g) the
Company or any Subsidiary thereof, by any act or failure to act, expressly
indicates its consent to, approval of or acquiescence in any of the foregoing or
takes any corporate or other action for the purpose of effecting any of the
foregoing.

 

“Business Day” means any day except any Saturday, any Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.

 

“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Securities
Exchange Act of 1934, as amended) of effective control (whether through legal or
beneficial ownership of capital stock of the Company, by contract or otherwise)
of in excess of 33% of the voting securities of the Company, or (ii) the Company
merges into or consolidates with any other entity, or any entity merges into or
consolidates with the Company and, after giving effect to such transaction, the
stockholders of the Company immediately prior to such transaction own less than
66% of the aggregate voting power of the Company or the successor entity of such
transaction, or (iii) the Company sells or transfers all or substantially all of
its assets to a third party and the stockholders of the Company immediately
prior to such transaction own less than 66% of the aggregate voting power of the
acquiring entity immediately after the transaction, or (iv) a replacement at one
time or within a three year period of more than one-half of the members of the
Company’s board of directors which is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or by
those individuals who are serving as members of the board of directors on any
date whose nomination to the board of directors was approved by a majority of
the members of the board of directors who are members on the date hereof), or
(v) the execution by the Company of an agreement to which the Company is a party
or by which it is bound, providing for any of the events set forth in clauses
(i) through (iv) above.

 

“Event of Default” shall have the meaning set forth in Section 5.

 

“Fundamental Transaction” means any Change of Control Transaction.

 

 2 

 

 

“Mandatory Default Amount” is equal to the greater of (i) one hundred twenty
percent (120%) of the outstanding principal (plus all accrued and unpaid
Interest, if any) and (ii) the product of (A) the highest closing price for the
five (5) days on which the principal Primary Market is open for business (a
“Trading Day”) immediately preceding the Holder’s acceleration and (B) a
fraction, of which the numerator is the entire outstanding principal, and of
which the denominator is the Conversion Price as of the date such ratio is being
determined.

 

“New York Courts” shall have the meaning set forth in Section 7(d).

 

“Original Issue Date” means the date of the issuance of this Note, regardless of
any transfers of any Note and regardless of the number of instruments which may
be issued to evidence this Note.

 

“Purchase Agreement” means that certain Securities Purchase Agreement, dated on
or about the date hereof, among the Company and the Holder, as amended, modified
or supplemented from time to time in accordance with its terms.

 

“Subsidiary” means any direct or indirect subsidiary of the Company currently
existing or formed or acquired after the date hereof.

 

Section 2.        Interest Rate; Default Interest.

 

a)           Interest Rate. A one-time interest charge of 10% shall be applied
on the Original Issue Date and shall be payable in cash on the Maturity Date, or
in shares of common stock upon a conversion.

 

b)           Default Interest Rate. Upon an Event of Default hereunder, interest
shall accrue daily on the outstanding principal amount of this Note at a rate
per annum equal to 18%.

 

Section 3.      Conversion of Note; Prepayment, Exchange Right.  This Note shall
be convertible into shares of Common Stock, on the terms and conditions set
forth in this Section 3.

 

(a)           Conversion Right.  Subject to the provisions of Section 3(c), at
any time or times on or after the date set out above as the Original Issue Date
(the “Original Issue Date”), the Holder shall be entitled to convert any portion
of the outstanding and unpaid Conversion Amount (as defined below) into fully
paid and nonassessable shares of Common Stock in accordance with Section 3(b),
at the Conversion Price (as defined below) subject to the Conversion Minimum (as
defined below).  The number of shares of Common Stock issuable upon conversion
of any Conversion Amount pursuant to this Section 3(a) shall be equal to the
quotient of dividing the Conversion Amount by the Conversion Price (“Conversion
Shares”).  The Company shall not issue any fraction of a share of Common Stock
upon any conversion.  If the issuance would result in the issuance of a fraction
of a share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share.  The Company shall pay any and all
transfer agent fees, legal fees, costs and any other fees or costs that may be
incurred or charged in connection with the issuance of shares of Common Stock to
the Holder arising out of or relating to the conversion of this Note.

 

 3 

 

 

(i)           “Conversion Amount” means the portion of the principal and
Interest to be converted, plus any penalties, redeemed or otherwise with respect
to which this determination is being made.

 

(ii)            “Conversion Price” shall equal the lesser of (i) $0.90 and (ii)
75% of the price of the common stock sold (or common stock equivalents if a
convertible security issued) at the next financing completed by the Company with
gross proceeds of no less than $1 million, subject to adjustment as provided in
this Note.

 

(iii)           “Conversion Minimum” shall, unless otherwise approved in writing
by the Company, constitute any individual conversion of at least an amount equal
to $10,000 of the principal.

 

(iv)           “VWAP” means, for any date, the price determined by the first of
the following clauses that applies: (a) the volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Primary
Market; (b) if the Common Stock is not then quoted for trading on the Primary
Market and if prices for the Common Stock are then reported in the “Pink Sheets”
published by Pink Sheets, LLC (or a similar organization or agency succeeding to
its functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (c) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Holder and reasonably acceptable to the Company.

 

(b)           Mechanics of Conversion.

 

(i)           Optional Conversion. To convert any Conversion Amount into shares
of Common Stock on any date (a “Conversion Date”), the Holder shall transmit by
email, facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m.,
New York, NY Time, on such date, a copy of an executed notice of conversion in
the form attached hereto as Exhibit A (the “Conversion Notice”) to the
Company.  On or before the third (3rd) Business Day following the date of
receipt of a Conversion Notice, the Company shall (A) if legends are not
required to be placed on certificates of Common Stock pursuant to the then
existing provisions of Rule 144 of the Securities Act of 1933 (“Rule 144”) and
provided that the Company’s transfer agent is participating in the Depository
Trust Company's (“DTC”) Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder’s or its designee’s balance account with DTC, or (B) if the
Company’s transfer agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the address as specified in
the Conversion Notice, a certificate, registered in the name of the Holder or
its designee, for the number of shares of Common Stock to which the Holder shall
be entitled which certificates shall not bear any restrictive legends unless
required pursuant the Rule 144.  If this Note is physically surrendered for
conversion and the outstanding principal is greater than the principal portion
of the Conversion Amount being converted, then the Company shall, upon request
of the Holder, as soon as practicable and in no event later than three (3)
Business Days after receipt of this Note and at its own expense, issue and
deliver to the holder a new Note representing the outstanding principal not
converted.  The individual, corporation, partnership, limited liability company,
limited liability partnership, trust, association, organization or other entity
(each a “Person”) entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock upon the transmission of a Conversion
Notice.  For the purposes hereof, the term “Business Day” means any day except
any Saturday, any Sunday, any day which shall be a federal legal holiday in the
United States or any day on which banking institutions in the State of
California are authorized or required by law or other governmental action to
close.

 

 4 

 

 

(ii)           Company’s Failure to Timely Convert. If within three (3) Business
Days after the Company’s receipt of the facsimile or email copy of a Conversion
Notice, the Company shall fail to issue and deliver to Holder the number of
shares of Common Stock to which the Holder is entitled upon such Holder's
conversion of any Conversion Amount (a “Conversion Failure”), then in addition
to any remedies available under 3(d)(iv) below, the principal shall increase by
$3,000 per day until the Company issues and delivers a certificate to the Holder
for the number of shares of Common Stock to which the Holder is entitled upon
such Holder’s conversion of any Conversion Amount.  If the Company fails to
deliver shares in accordance with the timeframe stated in this Section,
resulting in a Conversion Failure, the Holder, at any time prior to selling all
of those shares, may rescind any portion, in whole or in part, of that
particular conversion attributable to the unsold shares and have the rescinded
Conversion Amount returned to the principal with the rescinded Conversion Shares
returned to the Company.

 

(iii)           DTC Eligibility.  If the Company loses its status as “DTC
Eligible” for any reason, the Conversion Price shall thereafter be redefined to
mean $0.25, subject to further adjustment as provided in this Note.

 

(iv)           Book-Entry.  Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless (A) the full Conversion Amount represented by this Note is
being converted or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note.  The Holder and
the Company shall maintain records showing the principal and Interest converted
and the dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion.

 

 5 

 

 

(c)           Limitations on Conversions.  The Company shall not effect any
conversions of this Note and the Holder shall not have the right to convert any
portion of this Note or receive shares of Common Stock as payment of interest
hereunder to the extent that after giving effect to such conversion or receipt
of such Interest payment, the Holder, together with any affiliate thereof, would
beneficially own (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
promulgated thereunder) in excess of 4.99% of the number of shares of Common
Stock outstanding immediately after giving effect to such conversion or receipt
of shares as payment of Interest.  Since the Holder will not be obligated to
report to the Company the number of shares of Common Stock it may hold at the
time of a conversion hereunder, unless the conversion at issue would result in
the issuance of shares of Common Stock in excess of 4.99% of the then
outstanding shares of Common Stock without regard to any other shares which may
be beneficially owned by the Holder or an affiliate thereof, the Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this Section
applies, the determination of which portion of the principal amount of this Note
is convertible shall be the responsibility and obligation of the Holder.  If the
Holder has delivered a Conversion Notice for a principal amount of this Note
that, without regard to any other shares that the Holder or its affiliates may
beneficially own, would result in the issuance in excess of the permitted amount
hereunder, the Company shall notify the Holder of this fact and shall honor the
conversion for the maximum principal amount permitted to be converted on such
Conversion Date in accordance with Section 3(a) and, any principal amount
tendered for conversion in excess of the permitted amount hereunder shall remain
outstanding under this Note.  The provisions of this Section may be waived by a
Holder (but only as to itself and not to any other Holder) upon not less than
sixty-five (65) days’ prior notice to the Company.  Other Holders shall be
unaffected by any such waiver.

 

(d)           Other Provisions.

 

(i)           Share Reservation.      The Company shall at all times reserve and
keep available out of its authorized Common Stock a number of shares of Common
Stock equal to 200% of the full number of shares of Common Stock issuable upon
conversion of all outstanding amounts under this Note.

 

(ii)           Prepayment.  At any time the Company shall have the option, upon
ten (10) Business Days’ written notice to Holder, to pre-pay the entire
remaining outstanding principal amount of this Note in cash, provided that (A)
the Company shall pay the Holder one hundred twenty percent (120%) of the
principal plus Interest outstanding in repayment hereof, (B) such amount must be
paid in cash on the next Business Day following such ten (10) Business Day
notice period, and (C) the Holder may still convert this Note pursuant to the
terms hereof at all times until such prepayment amount has been received in
full.  In the event that the Company completes a financing or a series of
financings, with the same or different investors, that in the aggregate result
in gross proceeds to the Company of at least $3 million, then the Company is
required to pre-pay and redeem the entire remaining outstanding principal amount
plus Interest of this Note in cash, provided that (A) the Company shall pay the
Holder one hundred twenty percent (120%) of the principal plus Interest
outstanding in repayment hereof and (B) such amount must be paid in cash on the
next Business Day after receipt of the gross proceeds. Except as set forth in
this Section 3, the Company may not prepay this Note in whole or in part.

 

 6 

 

 

(iii)           All calculations under this Section 3 shall be rounded up to the
nearest $0.00001 or whole share.

 

(iv)           Nothing herein shall limit a Holder’s right to pursue actual
damages (such damages shall include but not be limited to the loss of potential
trading gains) or declare an Event of Default herein for the Company’s failure
to deliver certificates representing shares of Common Stock upon conversion
within the period specified herein and such Holder shall have the right to
pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief, in each
case without the need to post a bond or provide other security.  The exercise of
any such rights shall not prohibit the Holder from seeking to enforce damages
pursuant to any other Section hereof or under applicable law.

 

Section 4.      Adjustments to Conversion Price; Fundamental Transactions.  The
Conversion Price and the number and kind of securities issuable upon conversion
of this Note shall be subject to adjustment from time to time as set forth in
this Section 4.

 

(a)           Stock Dividends and Splits.  If at any time while this Note is
outstanding the Company (i) declares or pays a stock dividend on its Common
Stock or otherwise makes a distribution on any class of capital stock (or
securities convertible into or exercisable or exchangeable for capital stock)
that is payable in shares of Common Stock, (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including, without
limitation, by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, or (iv) issues by reclassification of shares of
the Common Stock any shares of capital stock of the Company (including, without
limitation, in connection with any merger or consolidation), then in each such
case the Conversion Price then in effect shall be adjusted by multiplying such
Conversion Price by a fraction of which (A) the numerator shall be the number of
shares of Common Stock outstanding immediately before such event, and (B) the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to clause (i) of
this paragraph shall become effective immediately after the record date for such
dividend or distribution, and any adjustment made pursuant to clauses (ii),
(iii) or (iv) of this paragraph shall become effective immediately after the
effective date of such subdivision, combination or reclassification.

 

 7 

 

 

(b)           Pro Rata Distributions.  Subject to Section 4(c) below, if at any
time while this Note is outstanding the Company declares or pays any dividend or
otherwise distributes any of its assets (including, without limitation, cash,
properties, evidences of indebtedness, securities (including any options or
other convertible securities but excluding a distribution of Common Stock
covered by Section 4(a) above or Purchase Rights covered by Section 4(c) below)
or options or rights to acquire any such assets) (in each case, “Distributed
Property”) to all holders of Common Stock pro rata (and not to all Holders in
their capacity as holders of Notes), whether by way of dividend, return of
capital, spin-off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction, then in each such case the Conversion
Price in effect immediately prior to the close of business on the record date
for such dividend or distribution shall be reduced, effective as of the close of
business on such record date, to a price determined by multiplying such
Conversion Price by a fraction of which (i) the denominator shall be the closing
price of Common Stock on the Primary Market on such record date (the “Market
Price”), and (ii) the numerator shall be such Market Price minus the value of
the Distributed Property on such date applicable to one outstanding share of
Common Stock, as determined by the Company’s independent certified public
accounting firm that regularly examines the financial statements of the Company.

 

(c)           Rights Offerings Below Market.  Notwithstanding Section 4(b)
above, if at any time while this Note is outstanding the Company grants, issues
or sells pro rata to all holders of its outstanding shares of Common Stock, any
options, convertible securities or other rights (the “Purchase
Rights”) entitling them to directly or indirectly subscribe for or purchase
shares of Common Stock at an effective price per share less than the Market
Price on the record date of such grant, issuance or sale, then in each such case
the Conversion Price in effect immediately prior to the close of business on
such record date shall be reduced, effective as of the close of business on such
record date, to a price determined by multiplying such Conversion Price by a
fraction of which (i) the numerator shall be the number of shares of Common
Stock outstanding as of the close of business on such record date plus the
number of shares of Common Stock which the aggregate offering price of the total
number of shares so offered for subscription or purchase (including and assuming
receipt by the Company in full of all consideration payable upon both issuance
and exercise of such Purchase Rights) would purchase at such Market Price, and
(ii) the denominator shall be the number of shares of Common Stock outstanding
as of the close of business on such record date plus the total number of
additional shares of Common Stock so offered for subscription or purchase;
provided, that in lieu of receiving such adjustment to the Conversion Price, the
Holder shall have the option, upon written notice to the Company within thirty
(30) days following its receipt of the notice of such adjustment, to elect to
acquire, upon any conversion of this Note and in accordance with the terms
applicable to the issuance of such Purchase Rights, the aggregate Purchase
Rights which the Holder would have acquired if the Holder had converted such
portion of this Note being converted (without regard to any limitations on
ownership or conversion and regardless of whether this Note was then
convertible) immediately prior to such record date.  To the extent that shares
of Common Stock have not been delivered pursuant to such Purchase Rights
specified in this Section upon the expiration or termination of such Purchase
Rights, the Conversion Price shall be readjusted to the Conversion Price which
would then be in effect had the adjustment made upon the issuance of such
Purchase Rights been made on the basis of delivery of only the number of shares
of Common Stock actually delivered. In determining whether any Purchase Rights
entitle the holder thereof to subscribe for or purchase shares of Common Stock
at less than such Market Price, and in determining the aggregate offering price
of such shares of Common Stock, there shall be taken into account any
consideration received for such Purchase Rights, the value of such consideration
(if other than cash) to be determined in good faith by the Company’s Board of
Directors.

 

 8 

 

 

(d)           Fundamental Transactions.  If at any time while this Note is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another Person, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or another
Person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, or (iv)
the Company effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (each, a “Fundamental
Transaction”), then the Holder shall have the right thereafter to receive, upon
any conversion of this Note, for each Conversion Share that would have been
issuable upon such conversion immediately prior to the occurrence of such
Fundamental Transaction, the same amount and kind of securities, cash and
property as the Holder would have been entitled to receive upon the occurrence
of such Fundamental Transaction if the Holder had been the record holder of one
Conversion Share immediately prior to such Fundamental Transaction (without
regard to any limitations or restrictions on conversion or acquisition of
Conversion Shares and whether or not this Note was then convertible) (the
“Alternate Consideration”), and the Conversion Price shall be appropriately and
equitably adjusted to apply to such Alternate Consideration based on the amount
of Alternate Consideration issuable in respect of one share of Common Stock in
such Fundamental Transaction relative to the then Conversion Price.  The Company
shall apportion the Conversion Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any conversion of this Note following such Fundamental
Transaction.  In case of any such Fundamental Transaction, any successor to the
Company, acquirer or surviving entity (if other than the Company) shall
expressly assume the due and punctual observance and performance of each and
every covenant, obligation, liability and condition under this Note to be
performed and observed by the Company, subject to such modifications as may be
reasonably deemed appropriate (as determined in good faith by resolution of the
Board of Directors of the Company) in order to provide for adjustments of the
number and kind of Conversion Shares for which this Note is convertible which
shall be as nearly equivalent as practicable to the adjustments provided for in
this Section.  Such assumption shall be pursuant to a written agreement in form
and substance reasonably satisfactory to the Holder.  At the Holder’s request,
any successor to the Company, acquirer or surviving entity in such Fundamental
Transaction shall issue to the Holder a new Note from such entity substantially
similar in form and substance to this Note and consistent with the foregoing
provisions, which new Note shall be reasonably satisfactory to the Holder and
include, without limitation, (A) the outstanding principal and Interest owed to
the Holder under this Note, (B) an interest rate equal to the Interest Rate, (C)
similar ranking to this Note, and (D) the Holder’s right to convert the new Note
into Alternate Consideration.  The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor, acquirer or surviving entity to comply with the provisions of this
Section and ensuring that this Note (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.  Notwithstanding anything to the contrary contained herein, if a
Fundamental Transaction (X) is an all cash transaction, (Y) constitutes or
results in a “Rule 13e-3 transaction” as defined in Rule 13e-3 under the
Exchange Act (going private transaction), or (Z) otherwise results in the
successor, surviving or acquiring entity not being traded on a national
securities exchange, the Nasdaq Global Select Market, the Nasdaq Global Market
or the Nasdaq Capital Market, then upon the written request of the Holder,
delivered before the sixtieth (60th) day after such Fundamental Transaction, the
Company (or any such successor, acquirer or surviving entity) shall redeem this
Note from the Holder for a redemption price, payable in cash within five (5)
Business Days after such request (or, if later, on the effective date of such
Fundamental Transaction), equal to the value of this Note as determined using
the Black-Scholes Option Pricing Model via Bloomberg.  The provisions of this
Section shall similarly apply to successive Fundamental Transactions and shall
be applied without regard to any limitations of this Note.

 

 9 

 

 

Section 5.            Intentionally Deleted.

 

Section 6.            Events of Default.

 

a)          “Event of Default” means, wherever used herein, any of the following
events (whatever the reason for such event and whether such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):

 

i.          any default in the payment of (A) the principal amount under this
Note, or (B) interest, liquidated damages and other amounts owing under this
Note as and when the same shall become due and payable (whether on the Maturity
Date or by acceleration or otherwise) which default is not cured within 3
business days;

 

ii.         the Company shall fail to observe or perform any other covenant or
agreement contained in this Note which failure is not cured, if possible to
cure, within 5 days after notice of such failure is delivered by the Holder or
after the Company has become or should have become aware of such failure,
whichever is earlier;

 

iii.        a default or event of default (subject to any grace or cure period
provided in the applicable agreement, document or instrument) shall occur under
(A) the Purchase Agreement or (B) any other material agreement, lease, document
or instrument to which the Company or any Subsidiary is obligated (and not
otherwise covered below);

 

 10 

 

 

iv.        the Company or any Subsidiary shall be subject to a Bankruptcy Event;

 

v.         the Company or any Subsidiary shall default on any of its obligations
under any mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument under which there may be issued, or by
which there may be secured or evidenced, any indebtedness for borrowed money or
money due under any long term leasing or factoring arrangement that (a) involves
an obligation greater than $10,000, whether such indebtedness now exists or
shall hereafter be created, and (b) results in such indebtedness becoming or
being declared due and payable prior to the date on which it would otherwise
become due and payable;

 

vi.        the Company shall be a party to any Change of Control Transaction or
shall agree to sell or dispose of all or in excess of 33% of its assets in one
transaction or a series of related transactions (whether or not such sale would
constitute a Change of Control Transaction);

 

vii.       any monetary judgment, writ or similar final process shall be entered
or filed against the Company, any Subsidiary or any of their respective
properties or other assets for more than $10,000, and such judgment, writ or
similar final process shall remain unvacated, unbonded or unstayed for a period
of 45 calendar days; or

 

viii.      The common stock of the Company (“Common Stock”) is suspended or
delisted for trading on the Over the Counter Bulletin Board market (the “Primary
Market”) and the OTCQB;

 

ix.        A Conversion Failure as defined in Section 3(b)(ii) hereof;

 

x.         The Company loses its status as “DTC Eligible”; or

 

xi.        The Company shall become late or delinquent in its filing
requirements as a fully-reporting issuer registered with the Securities &
Exchange Commission.

 

b)          Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Note, plus accrued but unpaid interest,
liquidated damages and other amounts owing in respect thereof through the date
of acceleration, shall become, at the Holder’s election, immediately due and
payable in cash at the Mandatory Default Amount. After the occurrence and during
the continuance of any Event of Default, the interest rate on this Note shall
accrue at an interest rate equal to the lesser of 18% per annum or the maximum
rate permitted under applicable law. In connection with such acceleration
described herein, the Holder need not provide, and the Company hereby waives,
any presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.

 

 11 

 

 

Section 7.         Miscellaneous.

 

a)        Notices. Any and all notices or other communications or deliveries to
be provided by the Holder hereunder, shall be in writing and delivered
personally, by facsimile, by email or sent by a nationally recognized overnight
courier service, addressed to the Company, at the address set forth above, or
such other facsimile number, email or address as the Company may specify for
such purpose by notice to the Holder delivered in accordance with this Section.
Any and all notices or other communications or deliveries to be provided by the
Company hereunder shall be in writing and delivered personally, by facsimile, by
email or sent by a nationally recognized overnight courier service addressed to
each Holder at the facsimile number or address of the Holder appearing on the
books of the Company, or if no such facsimile number, email or address appears,
at the principal place of business of the Holder. Any notice or other
communication or deliveries hereunder shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile or email at the facsimile number or email address
specified to such party prior to 8:30 p.m. (New York City time), (ii) the date
immediately following the date of transmission, if such notice or communication
is delivered via facsimile or email at the facsimile number or email address
specified to such party between 8:30 p.m. (New York City time) and 11:59 p.m.
(New York City time) on any date, (iii) the second Business Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as set forth in the Purchase Agreement.

 

b)        Absolute Obligation. Except as expressly provided herein, no provision
of this Note shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of, liquidated damages and
accrued interest, as applicable, on this Note at the time, place, and rate, and
in the coin or currency, herein prescribed. This Note is a direct debt
obligation of the Company.         

 

c)        Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen
or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note for the principal
amount of this Note so mutilated, lost, stolen or destroyed, but only upon
receipt of evidence of such loss, theft or destruction of such Note, and of the
ownership hereof, reasonably satisfactory to the Company, as well as an
affidavit and indemnification agreement in form and substance reasonably
acceptable to the Company.

 

 12 

 

 

d)        Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof. Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by this Note or the Purchase Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of this Note or
the Purchase Agreement), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.
If either party shall commence an action or proceeding to enforce any provisions
of this Note, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorney’s fees and other costs and
expenses reasonably incurred in the investigation, preparation and prosecution
of such action or proceeding.

 

e)        Waiver; Amendments. Any waiver by the Company or the Holder of a
breach of any provision of this Note shall not operate as or be construed to be
a waiver of any other breach of such provision or of any breach of any other
provision of this Note. The failure of the Company or the Holder to insist upon
strict adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note. Any waiver by the
Company or the Holder must be in writing. This Note shall not be directly or
indirectly effectively modified or amended without the prior written consent of
the Holder.

 

f)         Successors and Assigns. This Note may be assigned by the Holder with
the prior written consent of the Company. This Note may not be assigned by the
Company, except to a successor in the event of a Fundamental Transaction. This
Note shall be binding on and inure to the benefit of the parties thereto and
their respective successors and assigns.

 

g)        Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or entity or circumstance, it shall
nevertheless remain applicable to all other persons, entities and circumstances.

 

 13 

 

 

h)        Next Business Day. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.

 

i)         Headings. The headings contained herein are for convenience only, do
not constitute a part of this Note and shall not be deemed to limit or affect
any of the provisions hereof.

 

j)         Assumption.  Any successor to the Company or any surviving entity in
a Fundamental Transaction shall (i) assume, prior to such Fundamental
Transaction, all of the obligations of the Company under this Note and the
Purchase Agreement pursuant to written agreements in form and substance
satisfactory to the Holder (such approval not to be unreasonably withheld or
delayed) and (ii) issue to the Holder a new Note of such successor entity
evidenced by a written instrument substantially similar in form and substance to
this Note, including, without limitation, having a principal amount and interest
rate equal to the principal amount and the interest rate of this Note and having
similar ranking to this Note, which shall be satisfactory to the Holder (any
such approval not to be unreasonably withheld or delayed).  The provisions of
this Section shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations of this
Note.

 

k)        No Usury. To the fullest extent permitted by law, the Company agrees
not to insist upon or plead or in any manner whatsoever claim, and shall resist
any and all efforts to be compelled to take the benefit or advantage of, usury
laws wherever enacted, in force at the time of execution of this Note or
hereafter, in connection with any action that may be brought by the Holder in
order to enforce any right or remedy under this Note or other Transaction
Documents. Notwithstanding any provision to the contrary contained herein, it is
expressly agreed and provided that the total liability of the Company under this
Note for payments in the nature of interest shall not exceed the maximum lawful
interest rate authorized under applicable law. If the effective interest rate
otherwise applicable under this Note exceeds such maximum lawful interest rate,
then such applicable interest rate shall be reduced so as not to exceed such
maximum lawful interest rate.

 

*********************

 

 14 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

  NUGENE INTERNATIONAL, INC.       By: /s/ Ali Kharazmi   Name:   Ali Kharazmi  
Title:   Chief Executive Officer

 

 15 

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the 10% Convertible
Note (the “Note”) due December 1, 2016 of NUGENE INTERNATIONAL, INC., a Nevada
corporation (the “Company”), into shares of common stock (“Common Stock”) of the
Company according to the conditions hereof, as of the date written below.

 

Conversion calculations: Date to Effect Conversion:             Principal
to be Converted:             Interest Accrued on Account of Conversion at Issue:
            Number of shares of Common Stock to be issued (not less than  
$10,000 of the principal and any accrued but unpaid interest   thereon:        
        Signature:               Name:               Address for Delivery of
Common Stock Certificates:                        

 

 16 

